In an action for specific performance of a contract for the sale of real property, M & P Santini, Inc., the proposed intervenor-defendant, appeals from an order of the Supreme Court, Queens County (Pitaro, J.), dated April 4, 1988, which denied its motion for leave to intervene and to vacate or stay enforcement of a prior order and judgment (one paper) of the same court, dated November 9, 1987, which, upon granting the plaintiffs motion for summary judgment against the defendant Vincent Taliercio, directed Taliercio to convey the subject property to the plaintiff.
Ordered that the appeal from so much of the order as denied that branch of the motion by the proposed intervenordefendant which was to vacate or stay enforcement of the order and judgment (one paper), dated November 9, 1987, is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order is reversed insofar as reviewed, without costs or disbursements, and the motion for leave to intervene is granted.
In a related appeal, this court has reversed the order and judgment (one paper) of the Supreme Court, Queens County (Pitaro, J.), dated November 9, 1987, which, upon granting the plaintiffs motion for summary judgment against the defendant Vincent Taliercio, directed Taliercio to convey the subject property to the plaintiff (see, Torrenti v Taliercio, 150 AD2d 362 [decided herewith]). Consequently, the instant appeal by the proposed intervenor-defendant from so much of the order dated April 4, 1988, as denied that branch of its motion which was to vacate or stay enforcement of the order and judgment (one paper), dated November 9, 1987, is dismissed as academic.
In light of our reversal of the order and judgment (one paper), we deem it appropriate to reverse the order of the Supreme Court which denied the proposed intervenor-defendant’s belated motion for leave to intervene and grant the motion, so that all of the necessary parties may be brought before the court for a proper resolution of the issues involved (see, CPLR 1001 [a]). Mangano, J. P., Lawrence, Hooper and Sullivan, JJ., concur.